Order entered August 15, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01436-CV

                          IN RE PATRICK DAUGHERTY, Relator

                  Original Proceeding from the 68th Judicial District Court
                                   Dallas County, Texas
                              Trial Court Cause No. 17-10477

                                            ORDER
                         Before Justices Bridges, Fillmore, and Schenck

       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT relator’s

petition for writ of mandamus. We ORDER the trial court to vacate his December 13, 2017 order

granting Highland Capital Management, L.P.’s motion to compel and denying Patrick Daugherty’s

motion to quash. We further ORDER the trial judge to file with this Court, within fifteen (15)

days of the date of this order, a certified copy of his order issued in compliance with this order.

Should the trial court fail to comply with the order, the writ will issue. We LIFT the stay issued

by this Court on December 5, 2017.


                                                      /s/   DAVID J. SCHENCK
                                                            JUSTICE